Citation Nr: 0321431	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
lumbosacral strain due to trauma, with degenerative anterior 
lipping at L4 and L5.


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied a rating in excess of 
10 percent for the veteran's service-connected low back 
disability.  In April 2000, the rating was increased to 20 
percent.  The veteran has continued his appeal, claiming 
entitlement to a rating in excess of 20 percent.

This case was the subject of an August 2002 hearing before 
the undersigned Veterans Law Judge.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board initiated additional 
development pursuant to the authority granted by 38 C.F.R. 
§19.9(a)(2), by sending a letter to the veteran in January 
2003.  The Board has received new evidence since sending the 
January 2003 letter noted above, to include private records 
of medical treatment.  The Board also determined that a more 
current VA spine examination was warranted to evaluate the 
veteran's low back disability.  However, before the 
examination was conducted, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) was invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, it is 
the Board's judgment that the most appropriate action is to 
remand the veteran's claim for the RO to afford the veteran 
with the necessary VA spine examination and to consider any 
additional evidence in the first instance.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the VCAA, to include notifying the 
veteran of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present. 

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination for 
the purpose of determining the current 
severity of his service-connected chronic 
lumbosacral strain, with degenerative 
anterior lipping at L4-L5.  

The RO should send the claims file to the 
examiner for review; the clinician should 
indicate that the claims file was 
reviewed, to include the report of a 
February 2000 VA examination, which 
includes findings of significant loss of 
motion of the lumbar spine, particularly 
when pain was considered, but also 
includes the observation that there was a 
magnification of symptoms and that the 
veteran's sensory complaints did not 
follow any type of dermatomal pattern.

The examiner should perform full range of 
motion studies of the lumbar spine and 
comment on the functional limitations of 
the service-connected lumbosacral strain 
with degenerative anterior lipping at L4-
L5 caused by pain, flare-ups of pain, 
weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the lumbar 
spine.  Specifically, after determining 
the range of motion of the lumbar spine, 
the examiner should opine whether it is 
at least as likely as not that there is 
any additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.  The examiner should also 
note whether there is any muscle spasm 
upon physical examination.

3.  The RO should readjudicate the issue 
of entitlement to a rating in excess of 
20 percent for chronic lumbosacral strain 
due to trauma, with degenerative anterior 
lipping at L4 and L5, with consideration 
of all of the evidence added to the 
record since the Statement of the Case 
(SOC) issued in November 2000.
 
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the November 2000 SOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 





 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




